Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
 
Response to Arguments
Applicant’s arguments, see page 8, filed 3/16/2021, with respect to rejection of 35 U.S.C § 112(b) of claims 11-13 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 112(b) has been withdrawn. 
Applicant’s arguments, see pages 8-9, filed 3/16/2021, with respect to rejection of 35 U.S.C § 103 of claims 11-13 have been fully considered and are persuasive.  The rejection of 35 U.S.C § 103 has been withdrawn. 
 
Allowable Subject Matter
Claims 11-13 are allowed.
Claims 11-13 are allowable over prior art of record (in particular, Moon et al. (US 2013/0155969); FENG et al. (US 2017/0195999); Lad et al. (US 2013/0311832)) since the prior art reference(s) taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claims 11-13, “… wherein the terminal is provided, by higher layer signaling, with cross-carrier scheduling information for the plurality of scheduled cells, each cross-carrier scheduling information indicating correspondence between: one scheduled cell among the plurality of scheduled cells that is scheduled by the downlink control information  on one scheduling cell among the plurality of scheduling cells, a scheduling cell index that is a cell index of the one scheduling cell, and a Carrier Indicator Field (CIF) value corresponding to  the one scheduled cell, and wherein, when the downlink control information including the CIF value is received on the one scheduling cell and a combination of the CIF value included in the downlink control information and the scheduling cell index of the one scheduling cell that has received the downlink control information is associated with the one scheduled cell in the cross-carrier scheduling information, the processor controls  at least one 36856582Application No. 15/547,126Docket No.: 17786-434001 of the receiving process of the PDSCH and the transmission process of the PUSCH on the one scheduled cell in accordance with the downlink control information” in combination with other limitations recited in claims 11-13.

Note a new closet prior art, HWANG et al. (US 2016/0212786), discloses  a method for allowing user equipment (UE) to concurrently access a plurality of cells; setting connection with any one cell corresponding to a primary cell among frequency division duplex (FDD)-based cells and time division duplex (TDD)-based cells; receiving, from the one cell, first cell indexes for the FDD-based cells, and second cell indexes for the FDD-based cells; and setting connection with a secondary cell indicated by any one of the first cell indexes and the second cell indexes. and at least one value of the first cell indexes may overlap with at least one of the second cell indexes.
	However, HWANG et al. fails to disclose or render obvious the above italic limitations as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG LA whose telephone number is (571)272-2588.  The examiner can normally be reached on Monday to Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/PHONG LA/
Primary Examiner, Art Unit 2469